Citation Nr: 0935334	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-34 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for an 
idiopathic seizure disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from March 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Oakland, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted an 
increased, 20 percent evaluation for a seizure disorder, 
effective from October 24, 2005.  The Veteran was not 
satisfied with the extent of the granted increase in his 
evaluation, and initiated an appeal.  In a December 2008 
decision, the RO granted an increased, 40 percent evaluation 
for seizures, effective from August 31, 2005.  The Veteran 
has elected to continue his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9, Appeal to Board of Veterans' Appeals, filed 
in September 2006, the Veteran requested to appear at a 
hearing before a Veterans Law Judge at the RO.  The Travel 
Board hearing was scheduled for July 23, 2009; the Veteran 
failed to report.

In a memorandum dated the same day, however, the Veteran's 
representative informed VA that the failure was due to a 
medical emergency on the part of the representative.  The 
Veteran requested rescheduling of his hearing.

In September 2009, the Veteran's motion for rescheduling was 
granted by the Board.  Therefore, a remand for purposes for 
purposes of scheduling a hearing before a Veterans Law Judge 
at the RO is required.  Travel Boards are scheduled by the 
RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




